DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
4.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
4.2.	The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160036594 to Conrad et al (“Conrad”) in view of US Patent Application No. 20160042581 to Ku et al (“Ku”).

As per claim 1, Conrad discloses method of authenticating a mobile device over Bluetooth advertisements, the method comprising ([0003], [0047]):

receiving, by the mobile device, the first NFC advertisement including the challenge message ([0008], [0047], receive a security challenge from the locking device.);
broadcasting, by the mobile device, a second NFC advertisement including a challenge response message generated by the mobile device based on the challenge message ([0047], [0049]; fig 3, step 310 and associated texts, transmitting in step 312, by the mobile device communicating via Bluetooth (NFC communication), a response to the challenge calculated by the mobile device,); 
receiving, by the access control device, the second NFC advertisement including the challenge response message ([0050], fig. 3 and associated texts, receiving, by the lock, data comprising the response to the challenge via Bluetooth (NFC communication)); and
determining, by the access control device, whether the mobile device is authorized to perform an action with respect to the access control device by verifying the challenge response message ([0050], fig. 3 and associated texts, the lock verifying 
	Conrad does not explicitly disclose however in the same field of endeavor, Ku discloses Bluetooth communication ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Ku by including the feature of Bluetooth, in order for Conrad’s system to improving the security. Bluetooth can connect devices from point-to-point and probably better on security than Wifi, as it can cover shorter distances and transferring small amounts of data without taking too much power. In addition, Bluetooth offers an optional two levels of password protection
As per claim 8, the combination of Conrad and Ku discloses the method of claim 1, further comprising unlocking a lock mechanism associated with the access control device in response to verifying the challenge response message (Conrad, [0050], also see fig. 3 and associated texts, initiating an action in step 316 comprising unlocking the lock after verifying the response to the challenge in step 314; fig 3;).

As per claims 9 and 17, the claims are rejected for similar reasons as stated above.



	As per claim 2, the combination of Conrad and Ku discloses the invention as described above. Additionally, Conrad discloses the method of claim 1, further comprising generating, by the mobile device, the challenge response message (Conrad, [0047], [0049]; fig 3 and associated texts, calculating, by the mobile device, a response to the challenge).
Conrad and Ku do not explicitly disclose however in the same field of endeavor Manchovski discloses the mobile device cryptographically signing the challenge message with a private key of the mobile device (Manchovski, [0018], [0151], [0189] other device signs the challenge message using its private key, Fig. 8 and associated texts, also see ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Ku/ Manchovski by including the feature of Bluetooth challenge message, in order for Conrad’s system for enhanced security.  The benefit of using a private-public key pair to provide enhanced security/ to the access control method and device. Additionally, to provide a solution for substituting physical keys for people's assets, where assets may be any properties, for example immobile properties such as houses or apartments, mobile properties such as cars or bikes. The proposed solution may furthermore also be applied to unlocking virtual properties. In particular, the present application describes a 

As per claim 3, the combination of Conrad and Manchovski discloses the method of claim 2, wherein the challenge response message comprises a unique identifier of the mobile device (Manchovski, [0018], [0024], the response message includes an identifier of the user device). The motivation regarding the obviousness of claim 2 is also applied to claim 3. 
As per claim 4, the combination of Conrad and Manchovski discloses the method of claim 3, wherein verifying the challenge response message comprises verifying the signed challenge message using a public key of the mobile device stored on the access control device (Manchovski, [0018], [0036]-[0037], confirming the identity of the other device sent in the signed challenge message using the public key of the other device in step S818; fig. 8 and associated texts; the smart lock stores the public key of the owner device; [0159]). The motivation regarding the obviousness of claim 2 is also applied to claim 4.
 	As per claim 5, the combination of Conrad and Manchovski discloses the method of claim 4, further comprising: establishing a Bluetooth protocol connection between the mobile device and the access control device (Conrad, [0027], fig. 1 and associated 
exchanging data for secure authentication between the mobile device and the access control device (Conrad, [0024]-[0026], fig. 1 and associated texts, exchanging a challenge-response (data) between the user device 102 and the product/lock 106 for authentication with additional security).
	As per claim 6, the combination of Conrad and Manchovski discloses the method of claim 5, wherein exchanging the data for secure authentication between the mobile device and the access control device comprises transmitting the unique identifier of the mobile device and the public key of the mobile device to the access control device (Manchovski, ([0018], [0024]), also see fig.4 and associated texts, the response message includes an identifier of the user device; [0099]-[0101]the mobile device sending the owner public key to the asset/smart lock 44 in step S410; fig 4). The motivation regarding the obviousness of claim 2 is also applied to claim 64.
	As per claim 7 , the combination of Conrad and Manchovski discloses the method of claim 6, wherein verifying the signed challenge message comprises identifying the public key of the mobile device stored on the access control device (Manchovski, [0155]-[0157], fig. 8 and associated texts, the smart lock of the asset 84 knows (identifying) the public key of the correct user device in step 815; fig 8; [0037],the smart lock stores the public key of the owner device; [0018], [0024] the response message includes an identifier of the user device;); based on the unique identifier of the mobile device extracted from the challenge response message 
	As per claim 14, the combination of Conrad and Manchovski discloses the access control system of claim 13, wherein to exchange the data for subsequent secure authentication of the mobile device comprises to receive the unique identifier of the mobile device and the public key of the mobile device (Manchovski, [0018], [0024], fig. 4 and associated texts, the asset 44 receives the response message including an identifier of the user device; [0099]-[0101] the asset 44 receiving the owner public key in step S410; fig 4). The motivation regarding the obviousness of claim 2 is also applied to claim 14.

As per claims 10-13, 15-16, 18-19, the claims are rejected for similar reasons as stated above.

As per claims 20, is rejected for similar reasons as stated above, (as well as combination of claims 5, 14 and 7).

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a).  US Patent Application No. 20180283051 to Qiu et al discloses a smart lock comprises wireless enabled communication components and fingerprint enabled identification verification components. The fingerprint enabled identification verification 

b).  US Patent No 8274365 issued to Piccirillo disclose a electronic access control and recording system includes a lock, a card reader, a key card configured to communicate with the lock and with the card reader, a database, and an administrator microprocessor configured to provide a user interface and to communicate with the database and with the card reader. At least one of the lock and the card contain a microprocessor and a non-volatile memory storing encrypted information. In use, the key card provides access to the lock and transfers the encrypted information between the lock and the database via the card reader and the administrator microprocessor. The administrator microprocessor provides a user interface for reviewing and administering the database. The user interface also provides account and password qualification for users.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497